Citation Nr: 0114899	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).

2. Entitlement to service connection for skin cancer, to 
include as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1972.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, evaluated at 30 percent disabling, and denied 
entitlement to service connection for skin cancer.  A timely 
appeal was perfected with the respect to the assignment of 
the 30 percent evaluation, and the denial of the claim for 
skin cancer.  See 38 C.F.R. § 20.202 (2000).  In October 
2000, the Board of Veterans' Appeals (BVA) remanded this 
matter to the RO for further development and for due process 
considerations.  This appeal is once again before the Board.

As an additional procedural matter, the record appears to 
disclose some confusion as to whether the issues of 
entitlement to service connection for actinic keratosis, as 
implicitly adjudicated by the RO in an August 1999 
Supplemental Statement of the Case (SSOC); and entitlement to 
service connection for tinea palmaris, tinea plantaris, tinea 
corporis of the left hand, and onychomycosis of the toenails, 
as implicitly adjudicated by the RO in a February 2001 SSOC, 
are properly before the Board.

In this respect, the Board notes that by a June 1998 rating 
decision, the RO also denied the veteran's claims seeking 
entitlement to service connection for tinea cruris, tinea 
palmaris, tinea plantaris, and tinea corporis.  While a 
timely NOD was filed in January 1999, and an SOC was issued 
in February 1999, the veteran did not file a substantive 
appeal with regards to these issues, and only submitted a 
substantive appeal for his service-connected PTSD, and "skin 
cancer."  As a result, the June 1998 rating decision, as it 
pertains to tinea cruris, tinea palmaris, tinea plantaris, 
and tinea corporis, is considered final for purposes of this 
appeal.  See 38 U.S.C.A. § 7105(a) and (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000); see also Roy v. 
Brown, 5 Vet. App. 554, 555-56 (1993); Rowell v. Brown, 4 
Vet. App. 9, 17 (1993).  (Although a diagnosis of 
onychomycosis of the toenails was indicated in a December 
1998 VA examination report, this particular skin condition 
was not considered within the context of the June 1998 rating 
decision).

Following the submission of additional evidence, the RO, in 
subsequently issued SSOCs, dated in August 1999, and in 
February 2001, addressed whether the veteran was entitled to 
service connection for actinic keratosis and onychomycosis of 
the toenails, as these claims were reasonably raised by the 
evidence of record, namely the private medical reports dated 
in April 1995, and in May 1996, as well as in the December 
1998 VA examination report.  See 38 C.F.R. §§ 3.151, 3.155, 
3.60(b) (2000); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
While these issues were implicitly addressed by the RO, a 
review of the aforementioned SSOCs does not reflect that such 
issues have been formally adjudicated, or that the RO has 
provided the veteran with adequate written notification of 
the August 1999 denial of service connection for actinic 
keratosis, the February 2001 denial of service connection for 
onychomycosis of the toenails, or of his right to appeal 
those adverse determinations by filing an NOD.  Thus, this 
matter is referred to the RO for appropriate action.

Similarly, the RO, in its February 2001 SSOC, discussed the 
remaining skin conditions, within the context of an original 
claim for service connection, in light of an April 1995 
private medical report which included diagnoses of tinea 
cruris, tinea palmaris, tinea plantaris, and tinea corporis, 
and which indicated an in-service onset of such skin 
conditions.  In doing so, the RO improperly considered these 
claims for service connection on a de novo basis rather than 
as an attempt to reopen, which requires the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  As a consequence, the legal 
basis for reopening these claims for service connection has 
not yet been addressed by the RO and the veteran has not been 
provided the pertinent laws and regulations.  In any event, 
and as aptly noted above, the RO has not provided the veteran 
with adequate written notification of the February 2001 
denial of those claims, or of his right to initiate an appeal 
of those adverse determinations.  Accordingly, the issues of 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
tinea cruris, tinea palmaris, tinea plantaris, and tinea 
corporis, are referred to the RO for appropriate action in 
light of the fact that these issues have not been properly 
developed or adjudicated for appellate review.

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.


FINDINGS OF FACT

1. The veteran's clinical signs and manifestation of PTSD are 
productive of no more than social and industrial 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to problems with long term memory, sleep 
disturbances, and some flattened affect.

2. The veteran has never been diagnosed with skin cancer.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

2. Skin cancer was neither incurred in nor aggravated by 
service; and a malignant tumor cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and the Board remand issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate his claims.  In VA letters, dated in March 1998, 
and in December 2000, the veteran and his representative were 
specifically notified of the evidence that VA would obtain, 
and the evidence that he was expected to provide in support 
of his claims.  Moreover, the RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Indeed, it appears that all evidence identified by 
the veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained VA and private 
medical records, and the veteran has submitted private 
medical reports in support of his claims.  Further, the 
veteran's service medical records were obtained and 
associated with the claims folder, and such records appear to 
be intact.  In addition, the RO has provided the veteran with 
examinations in April and May 1995, December 1997, January 
1998, and in January 2001.  Thus, under the circumstances in 
this case, the VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of the VA's resources is 
not warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).



I. Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling.

The veteran and his representative contend that an initial 
evaluation in excess of 30 percent is warranted for the 
veteran's service connected PTSD. 

A review of the record reflects that service connection was 
established at a 30 percent evaluation by a rating decision 
dated June 1998.  This decision was based on service records, 
which showed that the veteran served in Vietnam and received 
the Combat Infantryman's Badge, and on the results of 
psychological testing and a VA examination conducted in 
January 1998, which diagnosed the veteran with mild PTSD.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has noted that there is a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It also indicated that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
consists of the reports of VA examinations.

The veteran was given a general medical examination in 
December 1997.  The report of that examination states, in 
relevant part, that the veteran does need psychological 
testing for PTSD, and that it appears that he may have been 
in a position in Vietnam with the Special Forces, and in 
behind the line assassinations, and other situations where he 
may very well have had the potential for PTSD, but he would 
not admit this, and would not talk about it.  He reported 
that he would occasionally talk to his old buddies about some 
of the events and some of the problems they have been 
through.  He claimed that he does not go to movies, and does 
not like crowded areas.  He has no difficulty with loud 
noises, other than a natural startle reflex.  The examiner 
indicated that further psychological testing would be in 
order for the veteran, but his opinion was that the veteran 
did not have any mental disorder, unless he had some problems 
with mild depression that were not brought out during the 
examination.

The veteran received a VA PTSD examination in January 1998.  
The report of that examination indicates that the veteran had 
his basic training at Fort Polk, AIT and at Ford Ord, Fort 
Benning Georgia jump school, Fort Bliss for missile training, 
then to Fort Bragg with the 82nd Airborne Division, Panama 
Canal Zone and back to Fort Benning, Georgia again.  In 
Vietnam, he was with the 5th Army Special Forces
Group, the Green Berets, the 1st Calvary Division.  He was in 
Plaku, Duk-To,
Da-Nang, Laos, and Cambodia.  His primary job was primarily 
assassination missions consisting usually of two to three 
men.  They would go into North Vietnam, Cambodia, and Laos or 
wherever they might be sent.  He was involved in ambushes and 
firefights.  He has some shrapnel in his right arm, left leg, 
right leg, right groin, and shrapnel creased the back of his 
head.  He was treated at an aid
station for this.  He states he was scared the entire time he 
was in Vietnam.  He had several buddies killed.  There were 
ambushes in which he would have to load body bags and injured 
soldiers onto choppers for medical evacuation.  He left 
Vietnam in 1972 and was sent to Fort Bliss, 1st Calvary 
Division, in March.  After a couple of incidents in the field 
in which he felt and acted as though he were in Vietnam, he 
was not allowed to go into the field anymore.

After he was discharged, he drank rather heavily, but has had 
nothing to drink for 17 years.  He has had multiple jobs, 
lasting from 6 months to a year and a half.  He had problems 
with getting along with authority.  He has a job working at 
St. Francis Medical Center in Monroe, Louisiana in the 
building engineer division, that
he has held for 6 years.  He states that he continues to have 
dermatitis, which he developed in Vietnam, primarily 
involving his hands.  He reports tinnitus.  He reported 
having blood in his urine, which has not been diagnosed.  He 
states that he has nightmares, which were frequent when he 
first came out of Vietnam, but now occur maybe two to three 
times a month.  These nightmares involve incidents that
happened in Vietnam.  He has a marked startle response.  He 
is able to talk about events in Vietnam with two or three 
Vietnam friends, otherwise he does not.  His social life is 
limited.  He is not really close to anybody except his wife 
and two children. 

Upon examination, the veteran appeared his stated age.  He 
was somewhat taciturn.  He was cooperative.  His mood was 
euthymic.  His affect was mood congruent.
He showed no evidence of a thought disorder.  He showed no 
evidence of
an organic disturbance.  His judgment was not found to be 
impaired.  His memory
was intact, and he was oriented times three.  The examiner's 
impression was of 
chronic mild PTSD.  The examiner offered a Global Assessment 
of Functioning (GAF) score of 70 to 74.

The veteran was given a further psychological evaluation in 
later January 1998.  The report of that evaluation indicates 
that the veteran reported suffering severe problems since his 
return from Vietnam.  The veteran indicated that Vietnam was 
totally different from anything he had expected, and he had 
to kill to survive.  He reported that he started drinking, 
and rarely using marijuana, while in service.  The veteran 
indicated that, before he went into he service, he was easy 
going and got along with everyone.  The veteran reported 
that, since service, he has become increasingly irritable and 
angry.  He still sleeps with a gun, which he reports as the 
only habit he has not been able to break.  The veteran 
indicated that he likes to know that there is a gun right 
there if he needs it.  If he hears a strange noise at night, 
he will reflexively grab his pistol.  The veteran says he 
still has nightmares with varying frequency, but less than 
when he came out of service.  His most recent nightmare 
occurred about a week prior to the examination.  The veteran 
reported that he was easily restimulated by such events as 
seeing a helicopter flying overhead.  The veteran pulled a 
knife on someone a few weeks prior to the examination, but he 
did not consider that a real fight, and indicated that he had 
not been in a real fight for 16 years.  The veteran did 
indicate that he has a quick temper and a short fuse, and 
that it does not take very much for him to lose his temper.  
He indicated that when he would get mad at home, he would go 
and be by himself.  The veteran indicated that he was a loner 
now, and didn't like crowds.  The veteran indicated that the 
job he has now is the first one he has had that has lasted 
longer than a year.  The veteran thinks that this job has 
lasted the longest because there are some Vietnam veterans 
who work there who he talks to.

The veteran was give several psychological tests, including 
the Millon Clinical Multiaxial Inventory II (MCMI II), the 
Minnesota Multiphasic Personality Inventory 2 (MMPI 2), and 
the Mississippi Combat Scale.

The veteran's MCMI II results described a man who is willing 
and desirous of revealing himself.  The veteran tends to have 
a clinical personality pattern which reflects schizoid, 
avoidant, aggressive, self-defeating, and antisocial 
characteristics.  The examiner noted that a schizotypal 
personality pattern was typified.  The examiner further 
indicated that this is not unusual for a Vietnam veteran who 
tends to isolate himself and does not participate in very 
many activities.  This means that the veteran is a withdrawn 
person.  No thought disorder, major affective disorder, or 
delusional disorder was suggested during the testing.  
Noteworthy responses on the MCMI II reflect a preoccupation 
with health issues; the veteran has some anxiety symptoms 
that are reflected in responses to these health items.  The 
veteran feels weak and tired much of the time.  He admitted 
to often losing his ability to feel any sensations in parts 
of his body.  He has moderate sleep problems, sleeping from 
4-5 hours to somewhat more on a good night.  He takes no 
medication for nerves or sleep.  The veteran reported not 
drinking for many years.  Interpersonal alienation is another 
area of concern for him.  He has little interest in making 
friends.  He protects himself from trouble by never letting 
people know much about him.  He admitted to being quiet and 
withdrawn.  He has almost no close ties with other people.  
He admits to emotional dyscontrol, and sometimes he bursts 
out in tears or anger for unknown reasons.  He believes that 
his bad temper has been a big cause of his troubles.  Lately, 
he has felt more anxious and under a terrible strain.  The 
veteran denied suicidal or homicidal ideation, but he 
recognizes that he could kill, and that it would not bother 
him.  He emphasized that he did not want to kill anyone, 
however, and that is the main reason he does not let anyone 
get close to him.

The examiner felt that the MMPI 2 was suggestive of a person 
who lays claim to a great deal of pathology.  The examiner 
noted that this did not necessarily invalidate the profile 
and care should be taken to explore the areas of difficulty 
which have most likely hitherto been uninvestigated.  The 
veteran has never sought help in the past for combat related 
problems.  He has recently seen a doctor for help with 
headaches and dizzy spells.  The two PTSD subscales support a 
diagnosis of PTSD, as does the Mississippi combat scale.  
Depression, preoccupation with health problems, and social 
introversion are prominent problems reflected on this 
inventory.  The veteran sometimes feels as if he has gotten a 
raw deal from life.  He recognizes that if anyone knows he 
served in Vietnam, he is considered a baby killer.  He 
doesn't talk much about Vietnam to people other than his 
family.  The examiner noted a subtle restlessness in the 
veteran's demeanor which is suggestive of acute anxiety.  He 
worries a great deal about many things, such as how he will 
continue to pay his bills.  

The examiner concluded by indicating that he believed that 
data from psychological testing were supportive of a 
diagnosis of PTSD.  Although the MCMI II results were 
suggestive of a person who is willing to reveal himself, 
during the interview, the examiner indicated that the veteran 
tended to be quiet and reflective, thus essentially any 
pathology appeared to lay dormant, most likely because the 
veteran himself has no words to express how he is really 
feeling.  The veteran said he has tried to block out 
everything he had done during combat, and put it all behind 
him, and he feels he has been successful in doing this.

The veteran received another VA examination in January 2001.  
The report of that examination indicates that he receives the 
majority of his medical treatment from the VA Medical Center 
and received some treatment from private physicians.  He was 
hospitalized two to three years ago, for shoulder 
reconstructive surgery.  He has never been hospitalized for 
any psychiatric reasons and neither is he under the care of 
any mental health professional.  He is currently on a regimen 
of medications which include paroxetine 30 mg tablets one 
every morning.

As to the veteran's subjective complaints, the veteran 
indicates that he started back
drinking circa June 2000 and loses his temper very easily.  
In addition, he indicates that he is depressed.

As to the veteran's employment history, the veteran has a 
history of spotty employment lasting anywhere from one and a 
half to two years.  He is currently
employed at St. Francis Medical Center Monroe, Louisiana 
where he has been
employed for over eight years as a building engineer.  He 
worked some shift work when he initially commenced this job, 
however this was only during the first to second year.  He 
drove trucks for Boyd Enterprises prior to the aforementioned 
position.  He worked in this position, driving dump trucks 
and heavy trucks, for a total of two years.  The company 
subsequently went out of business.  He was employed, prior to 
the truck driving position, at Mid-South Extrusion 
Incorporated where he loaded trucks and got plastic ready for 
shipment.  He worked for this plastic company for roughly one 
and a half years.

Upon examination, the veteran was oriented times four and was 
cooperative and polite during the psychodiagnostic testing, 
the clinical interview, and the mental status examination.  
His affect was flat and his mood was reported to be "I'm not 
in an angry mood, I don't know how to answer that", as he 
acknowledged suffering with anxiety and depression.  He 
denied the presence of any auditory or visual hallucinations 
or any ideas of reference.  In addition, he denied any 
suicidal 
ideation or homicidal ideation or past behavior.  He 
presented slightly older
looking than his age and was very casually dressed, with his 
speech within normal limits.  He reported sleep disturbances 
in the form of difficulty falling asleep seven out of seven 
nights a week, and reported waking anywhere from one to two 
times during the night with concomitant difficulty returning 
back to sleep.  He denied any appetite disturbances.  He 
denied any misuse or abuse of prescription medications or any 
excessive use of over-the-counter medications.  He reported 
having a history of using alcohol when he commenced drinking 
at the age of 18, and that he stopped drinking for nine 
years.  He indicated that he commenced drinking six months 
ago.  He denies ever experiencing a blackout   He reports 
having used marijuana in the past, however he denies any 
current use of marijuana or any other recreational or street 
drugs.  He evidenced difficulty with attention and 
concentration and he refused to complete serial-7s, as well 
as serial 3s.  He evidenced long-term memory problems.  There 
was no indication of short-term memory problems.

The veteran submitted to the administration of the tests 
mentioned above, and the examiner indicated that all of the 
psychological protocols produced were consistent with the 
presence of mild posttraumatic stress disorder symptoms, a 
severe personality disorder, dependence on alcohol, and the 
presence of a mood disorder.  The examiner summarized the 
veteran's PTSD symptoms as:  Attempts to eliminate painful 
thoughts or memories from a conscious level of awareness and 
possibly using sex to combat loneliness or engaging in sexual 
behavior which is usually deemed dysfunctional or 
problematic.

The examiner indicated that there is strong evidence to 
support the presence of chronic, mild posttraumatic stress 
disorder symptoms, which include such symptoms as attempts to 
eliminate painful thoughts and or memories from a
conscious level of awareness and possibly using sexual 
intimacy to combat loneliness.  The examiner indicated that 
these sexual concerns and sexual behavior would be, in all 
likelihood, deemed dysfunctional or problematic.  The veteran 
also reported suffering with depression and having difficulty 
with controlling his anger.  His psychodiagnostic testing did 
not reflect clinical levels of depression.  The examiner 
indicated that it appeared in all likelihood that the 
veteran's self-reported history of using alcohol and resuming 
use of alcohol may in effect result in his experiencing 
depression or a mood disorder and also difficulty with 
controlling or managing his anger level.  The examiner noted 
that the picture presented did not support any severe levels 
of depression or anger.  His GAF score was at least 75 if not 
greater.  The examiner noted that the veteran has progressed 
considerably and has been able to maintain gainful 
employment.

The examiner felt that there did not appear to be, and based 
upon the veteran's self report, any marital problems or any 
social problems.  He has not experienced any psychosocial 
problems which would include death of close relatives or a 
close friend.  In addition, he was not experiencing financial 
problems, or legal problems, and there have not been any 
reported problems with job-related stress.  In addition, the 
veteran verbally acknowledged enjoying his job and that he 
has been employed the longest on this job because he does 
enjoy the type of work.  He indicated that he had one close 
friend, although he preferred being alone.  In addition, the 
veteran reported that he goes shopping and has no problems 
with going shopping for himself.

The examiner's diagnoses were PTSD, chronic, mild, alcohol 
dependence by history and self report, and personality 
disorder not otherwise specified with prominent schizoid 
traits, prominent passive-aggressive traits, prominent 
avoidant traits, and prominent antisocial traits.

The examiner indicated that the veteran's current GAF score 
was 75, with a score of 70 in the past year.  The examiner 
indicated that, in all likelihood, this GAF score represents 
the veteran's posttraumatic stress disorder symptoms as well 
as a combination of his personality disorder and his history 
of use of alcohol.  The examiner noted that the veteran 
appeared to have made remarkable improvements and shown 
consistency and persistence in being able to sustain a 
marriage and occupation, and that the GAF was a combined 
assessment of his functioning.  The examiner indicated that 
it is inappropriate to try to separate out any GAF and 
virtually impossible to do so under the circumstances.

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2000).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under Diagnostic Code 9411.  Under 
this code, a 30 percent rating is appropriate where there is 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130.

That code indicates a 50 percent rating is appropriate where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 30 percent 
disabling.  Specifically, the evidence does not demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment and abstract thinking, or disturbances of 
motivation.  Though the veteran does have some difficulty 
with his long term memory, sleep disturbances, and some 
flattened affect, as noted in the report of his January 2001 
VA examination, the veteran has no impairment of short term 
memory, has a GAF score of at least 75, and has been able to 
maintain gainful employment.  Both the report of the VA 
examination dated January 2001, and the report of the VA 
examination conducted in January 1998 indicate that the 
veteran suffers from only mild PTSD.  The report of the 
January 1998 VA examination clearly indicates that the 
veteran's judgment was not impaired, and his memory was 
intact.  Further, the veteran has been able to maintain 
employment in the same position for over eight years.

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's PTSD warrants more than a 30 
percent disability evaluation under the applicable schedular 
criteria.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 30 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the evaluation should be effective since that time.  
Therefore, there is no basis for staged rating in the present 
case.


II. Entitlement to service connection for skin cancer, to 
include as secondary to exposure to Agent Orange or 
other herbicides.

The veteran and his representative also contend that service 
connection is warranted for skin cancer, as related to 
exposure to herbicides in Vietnam.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  
If a malignant tumor is manifested to a degree of 10 percent 
within one year after separation from service, the disorder 
may presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) (2000)shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6) (2000); McCartt v. West, 12 Vet. 
App. 164, 168 (1998) (Neither the statutory nor the 
regulatory presumption will attach where the veteran had not 
developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)).

However, with respect to claims of entitlement to service 
connection based on the theory that the disorder is related 
to exposure to Agent Orange, the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to skin cancer.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307, 3.309(e).  The inclusion of certain diseases, as 
opposed to others, within this list reflects a determination 
by the Secretary of Veterans Affairs (Secretary), based on 
sound medical and scientific evidence, that there exists a 
positive association between (A) the occurrence of those 
diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1).  Moreover, it is 
well to observe that the Secretary, under the authority 
granted by the Agent Orange Act of 1991, specifically 
indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for a number of diseases, 
including skin cancer.  64 Fed. Reg. 59232 (1999).  Still, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not preclude him from establishing 
service connection for his claimed skin cancer by way of 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994) ("Proof of direct service 
connection thus entails proof that exposure during service 
caused the malady that appears many years later.").

In the instant case, the veteran has continuously maintained 
that this appeal is regarding a claim for skin cancer.  
However, the Board notes that the veteran has never, at any 
time, prior, during, or after service, been diagnosed with 
any form of skin cancer.  Specifically, the veteran's service 
medical records reflect no diagnosis of skin cancer during 
service.  In addition, the reports of VA and private medical 
examinations performed between 1995 and 1997, reveal that the 
veteran suffers from various skin condition, but they did not 
indicate a diagnosis of skin cancer.  Therefore, there is no 
evidence in the claims file to establish that the veteran has 
a disability manifested by skin cancer.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim.").

Although the veteran has asserted that he has skin cancer, 
which he alleges is due exposure to Agent Orange in service, 
he does not have the requisite knowledge of medical 
principles that permit him to render an opinion regarding 
matters involving medical diagnosis or medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the medical evidence of record, to include the 
post-service medical records, does not show that the veteran 
has a current disability manifested by skin cancer.  
Therefore, given the particular facts of this case, as well 
as the VA having complied with the necessary obligation to 
notify and assist the veteran, as mentioned in detail above, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid in substantiating the 
veteran's claim.  VCAA, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A).  Accordingly, the Board does not find that the 
claim of entitlement to service connection for skin cancer, 
to include as secondary to Agent Orange or other herbicides, 
needs to be remanded.  As such, the appeal is denied.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to Agent Orange or other herbicides, 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

